In a proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Kings County (Silber, J.), dated June 2, 2004, which, upon finding that she failed to establish a family offense under Family Court Act § 812, denied the petition for an order of protection against her husband.
Ordered that the order is affirmed, without costs or disbursements.
The allegations in the petition in a family offense proceeding seeking the issuance of an order of protection must be supported by “a fair preponderance of the evidence” (Family Ct Act § 832; see Matter of Dabbene v Dabbene, 297 AD2d 812 [2002]; Matter of Hogan v Hogan, 271 AD2d 533 [2000]). Here, the evidence proffered in support of the petition failed to establish that the respondent committed a family offense (see Family Ct Act § 812; Matter of Garland v Garland, 3 AD3d 496 [2004]; Matter of London v Blazer, 2 AD3d 860 [2003]). Schmidt, J.P., Santucci, Krausman and Covello, JJ., concur.